759326DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14 and 17-20, drawn to a  cell line, wherein the cells of the cell line are HEK293 cells, and wherein a tetracycline repressor (Tet-R) is expressed under the control of a cellular or partly cellular promoter.
Group II, claim(s) 15, drawn to use of the cell line for producing infectious viral particles.  
Group III, claim(s) 16, drawn to a method for producing infectious viral particles comprising the steps of: (i) growing the cells of the cell line of claim 13 in vitro in the presence or absence of tetracycline or a tetracycline analog; (ii) recovering the viral particles.

Examiner Comment
Note that for purposes of claim restriction, claim 15 is being interpreted as a method claim. In response to this restriction requirement, Applicant is advised to amend claim 15 to remove the “use of” claim construction for compliance with US patent practice. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
species of promoter, e.g. recited in claim 6 (Groups I-III)
specific gene mutation/functional protein OR selection marker (Groups I-III; claim 8)
identity of viral gene required for formation of infectious viral particles (Groups I-III; see claim 10)
identity of heterologous gene (Groups I-III; see claim 14)
identity of viral genome (Groups I-III; see claim 19)

Examiner requests a single species of each identified class of species. For example, self antigens of claim 14 are deemed to be a class versus telomerase is deemed to be a specific heterologous gene.

If Group 1 is elected, applicant is required to elect (i) a specific and fully defined promoter species; (ii) a specific gene mutation and functional protein or specific selection marker; (iii) a specific and fully defined viral gene required for formation of infectious viral particles; (iv) a specific and fully defined heterologous gene; and (v) a specific viral genome.
If Group 2 is elected, applicant is required to elect (i) a specific and fully defined promoter species; (ii) a specific gene mutation and functional protein or specific selection marker; (iii) a specific and fully defined viral gene required for formation of infectious viral particles; (iv) a specific and fully defined heterologous gene; and (v) a specific viral genome.
If Group 3 is elected, applicant is required to elect ((i) a specific and fully defined promoter species; (ii) a specific gene mutation and functional protein or specific selection marker; (iii) a specific and fully defined viral gene required for formation of infectious viral particles; (iv) a specific and fully defined heterologous gene; and (v) a specific viral genome.
Applicant should also identify all claims that positively read on the elected species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-20.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-III lack unity of invention because even though the inventions of these groups require the technical feature of an HEK293 wherein tetracycline repressor is expressed under the control of a cellular or partly cellular promoter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Stewart et al. (gene therapy. 16: 805-804 (2009)- cited in IDS filed 4/27/2020). 
Stuart teaches that cell line HEK293T stable expresses the Tet repressor from a codon optimized gene optimized by a HCMV promoter and under puromycin selection.  The cell also expresses at least one viral gene that is required for the formation of infectious viral particles (Gag/Pol, VSV-G).  The cell further comprises a viral genome and at least one heterologous gene under the control of TetO which is toxic to the cell (the viral gene VSV-G under control of CMV-2XTetO2). Stuart further discloses the use the cell line to produce infectious Pro particles in the presence or absence of tetracycline.  See abstract, pp. 806-808 and 811.
  Accordingly, the technical feature of the instant claims was known in the art, and is not considered as a special technical feature.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654